Citation Nr: 0829146	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss, left ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1995 to May 
1996 and from July 1998 to July 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which, in pertinent part, denied service connection for left 
hearing loss.  

The claimant also appealed denials of service connection for 
tinnitus, cervical degenerative disc disease with left 
radiculopathy, bilateral palmar warts, and sinusitis 
recharacterized as allergic rhinitis, but the RO has 
subsequently granted service connection for these conditions 
and they are not on appeal.  

The veteran initially requested a local hearing, but 
subsequently elected to participate in an informal conference 
proceeding in April 2007.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.  

2. The competent medical evidence shows the veteran has a 
left ear hearing loss left related to acoustic trauma. 
 

CONCLUSION OF LAW

The criteria for service connection for a left ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.385.







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Given the favorable outcomes noted below, no conceivable 
prejudice to the veteran could result from this adjudication 
regardless of whether VA has met its obligations regarding 
notice and assistance.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


Analysis

The veteran contends that he was treated in the military for 
a left ear hearing loss that limited his functioning while on 
active duty.  He further contends that his left ear hearing 
loss currently causes him "problems."  The veteran told an 
audiologist in January 2006 that he has difficulty hearing in 
meetings, in groups, and when there is background noise.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service 
38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence reflects that the veteran was exposed to 
acoustic trauma in service.  The veteran's statements 
describing his exposure to acoustic trauma are credible and 
his DD-Form 214 notes that he served as a medical specialist, 
and earned, in pertinent part, the following: National 
Defense Service Medal, Army Service Ribbon, Expert 
Markmanship Qualification Badge with Grenade Bar, and 
Sharpshooter Markmanship Qualification Badge with Rifle Bar.  
He told the VA examiner in April 2007 that he was exposed to 
noise from gunfire, tanks and aircraft while in service.  

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500; 1,000; 2,000; 3,000; or 4,000 (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500; 1,000; 2,000; 3,000; 
or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran's initial period of military service began in 
July 1995 and ended in May 1996, but there is no audiological 
examination report for this period as the service medical 
records for this period are missing.  The veteran's second 
period of military service began in July 1998 and ended in 
July 2001, and an enlistment audiological examination was 
performed.  

On that enlistment examination in July 1998, pure tone 
thresholds, in decibels were as follows:

HERTZ

500 
1000
2000
3000
4000
Left Ear
10
5
10
10
50

As an auditory threshold of 50 db at 4000 HZ was noted at 
entry into the veteran's second period of service in July 
1998, he is not considered sound at entry according to VA 
regulations.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In 
this case, however, the veteran had a prior period of service 
that ended two years before his re-entry in 1998 and during 
this period he earned the Expert Marksmanship Qualification 
Badge with Grenade Bar and Sharpshooter Marksmanship 
Qualification Badge with Rifle Bar.  The service medical 
records for this period of service have not been found so 
there is no way to consider any audiological findings during 
the first period of service.  The veteran indicated on a 
January 2006 VA examination report that he worked in sales 
and in management with no significant noise exposure in 
between his periods of service.  He further mentioned on an 
April 2007 VA examination report that he served for one year 
as a medic in a mechanized infantry unit.  Medical specialist 
is, in fact, noted as the veteran's military occupational 
specialty during his approximately one year of service from 
July 1995 to May 1996.  Given the close proximity of the 
prior period of service to the July 1998 finding of left ear 
hearing loss and the fact that the veteran had acoustic 
trauma during the first period of service ending in May 1996, 
the issue will not be framed as aggravation but, rather, 
whether the veteran's left hearing loss was directly incurred 
during his first period of service from July 1995 to May 
1996.

The veteran underwent a VA examination in January 2006, and 
the audiologist noted the 1998 entrance examination 
indicating mild to moderate high frequency hearing loss in 
the left ear.  Pure tone thresholds in decibels were as 
follows: 

HERTZ

500 
1000
2000
3000
4000
Left Ear
15
15
15
45
55

The audiologist noted this testing indicated mild to moderate 
sensorineural hearing loss, and the audiologist opined that 
left ear hearing loss was in a pattern consistent with 
acoustic trauma.  The audiologist stated no hearing records 
were found from the initial admission to the military duty in 
1995, and no hearing examination was found for a discharge 
physical in 2001.  The audiologist stated that, without the 
benefit of audiograms at initial enlistment and final 
separation, it was not possible to determine the amount of 
hearing loss which might have occurred during military 
service; nor could it be determined if the hearing loss 
worsened from 1998 to 2001 due to military exposure, without 
resorting to speculation.  

The veteran underwent another VA examination in April 2007, 
and the audiologist reviewed the claims file.  The 
audiologist noted mild to moderate hearing loss at high 
frequency in service.  The veteran stated that his 
recreational noise exposure was limited to hunting as a 
teenager, and he noted he consistently used hearing 
protection.  He denied any occupational noise exposure.  Pure 
tone thresholds in decibels were as follows:

HERTZ

500 
1000
2000
3000
4000
Left Ear
15
15
20
50
65

The examiner noted that a sensorineural hearing loss was 
present in the left ear, but did not indicate whether this 
condition was related to service.  

Although there is no medical opinion directly linking the 
claimant's military service to his current diagnosis of 
hearing loss, there is no opinion that the hearing loss is 
not related to in-service acoustic trauma.  The January 2006 
VA examiner noted that this type of hearing loss was 
consistent with acoustic trauma.  The veteran was exposed to 
acoustic trauma while in service and stated as a civilian he 
wore ear protection during recreational extreme noise 
exposure and had no occupational extreme noise exposure.  

Here, the current diagnosis of hearing loss consistent with 
acoustic trauma, the evidence of in-service exposure to 
acoustic trauma, and the fact that service connection has 
already been granted for tinnitus as a result of acoustic 
trauma, is enough to resolve all doubt in the veteran's favor 
and service connection for left ear hearing loss is 
warranted.  38 C.F.R. 3.102.



ORDER

Entitlement to service connection for hearing loss, left ear, 
is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


